Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-7, 9-15, 17-22, 24-25 has been reviewed and is addressed bellow. Claims 8, 16 and 23 has been cancelled.
 

Response to Amendment/Arguments
Applicant’s arguments filed on 5-27-20 has been entered and is addressed below.
Applicant argues that the prior art does not suggest  the amended claim reciting generating a unique identifier that is anonymous to patient identity, without reference to information relation to patient identity or no knowledge of patient identity. Applicant cites paragraph 79 on their specification that lists examples of how the unique identifier. Examiner respectfully disagrees. Applicant’s specification regarding the anonymous generation of unique identifier, only lists, patient’s name, social security number or phone number, therefore information other information not listed in this specific implementation like birthdate and address are not considered as relating to patient identity. Yokota teaches the use of birthday and address, therefore broadly interpreted teaches the claim limitations.  Additionally, applicant’s cited specification paragraphs 79 recites that the unique patient identifier is generated by applying an irreversible hash function to a patient’s data of birth, social security or a combination thereof, which means it does have knowledge of patient identity when generating the unique patient 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, 17-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kotula (2010/0211409) in view of Barnes (2009/0318815) and Yokota (2006/0136253).
Kotula teaches a method comprising:
at a server (Kotula paragraph 20 server 114):
(A) obtaining, from a first client computer in a plurality of client computers, a request for a unique patient identifier (Kotula paragraph 15 where it recites “10 management system 102, the medical facilities 104a-b, and the client devices 106a-b may be connected by one or more networks, such as the Internet or a wide-area-network”, paragraph 17 “medical image 108a includes the metadata 110a. The metadata 110a can include information, such as an identifier of the medical facility 104a that sent the medical image 108a, the number of medical images in the order, the patient name, an identifier of each medical image in the order”; FIGS. 1-6”);
(B)    in response to the request, generating the unique patient identifier independent of patient identity; storing in memory, the unique patient identifier and information identifying the first client computer in a server lookup table; and transmitting the unique patient identifier to the first client computer (Kotula paragraph 17-19 “medical 
 (E)    identifying the first client computer in the plurality of client computers using a processor to match the unique patient identifier included in the image data set with the identity of the first client computer in the server lookup table stored in the memory (Kotula Paragraph 37-40 teaches “the system performs transmissions to client computers using 10 management system and storing information about the transmission in a database using patient identifier, facility identifier, medical record number, image set, etc.; FIGS. 1-6”); and
(F)    transmitting, to the first client computer, the processed image (Kotula: paragraph 35-40 teaches “the system performs transmissions to client computers using 10 management system; FIGS. 1-6”).
Kotula does not explicitly teach hyperspectral image data set;
(C)    receiving, from a hyperspectral imaging device, a hyperspectral image data set, the hyperspectral image data set including a plurality of sub-images of an object and the unique patient identifier, wherein the unique patient identifier is associated with the plurality of sub-images;
(D)    forming a processed hyperspectral image using the hyperspectral image
data set.

Barnes teaches the image constructor creates a representation (e.g., 2D or 3D) of information within the selected portions of the spectra (Barnes paragraph 90) is interpreted as forming a processed hyperspectral image using the hyperspectral image data set.
One of ordinary skill in the art would have find it obvious to combine the teachings of Kotula and Barnes with the motivation of significantly extends the ability to identify and characterize medical conditions (Barnes paragraph 7).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotula and Barnes. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Kotula nor Barnes teach that the unique patient identifier that is anonymous to patient identity to protect patient privacy, wherein the request does not include any information relating to the patient identity. Kotula nor Barnes teach not 
Yokota teaches the present invention is an anonymous information system that performs anonymity conversion processing on original individual specifying information that specifies an individual, to generate anonymous individual specifying information (Yokota paragraph 15).
Yokota teaches the present invention is an anonymous information system that performs anonymity conversion processing on original individual specifying information that specifies an individual, to generate anonymous individual specifying information (Yokota paragraph 15).
Yokota teaches individual specifying information that is to be made anonymous is information, such as a patient's name, date of birth, address, and telephone number, that specifies a patient examined in a hospital and that is capable of specifying individuals (Yokota paragraph 63).
One of ordinary skill in the art would have find it obvious to combine the teachings of Kotula in view of Barnes with Yokota with the motivation of protecting the privacy of the patients (Yokota paragraph 8).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotula in view of Barnes and Yokota. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


With respect to claim 2 Kotula does not appear to explicitly teach the method of claim 1, wherein the exposure time for each respective sub-image in the plurality of sub-images is different.
Barnes, however, teaches the method of claim 1, wherein the exposure time for each respective sub-image in the plurality of sub-images is different (Barnes: abstract; ¶¶ [0076] Sense intensity of component wavelengths depends on many factors, including the light source intensity, the sensor element sensitivity at each particular component wavelength, and the exposure time of the sensor element to the component wavelength.; FIGS. 1-7C).
The motivation to include the teachings of Barnes with the teachings of Kotula is the same as that of claim 1 above.
Claim 12 is rejected as above.

With respect to claim 3, Kotula teaches the method of claim 1, wherein the hyperspectral image data set is encrypted at a time when it is received from the imaging device (Kotula: abstract; ¶¶ [0036] “VPN may include a secure computing device, or terminal, at the medical facility, encrypted transmissions sent through the network”; FIGS. 1-6).
Kotula does not appear to explicitly teach hyperspectral imaging.
Barnes, however, teaches hyperspectral imaging (Barnes: abstract; ¶¶ [0008]-[0021]; FIGS. 1-7C).
Barnes with the teachings of Kotula is the same as that of claim 1 above.

With respect to claim 4, Kotula teaches the method of claim 1, wherein the first client computer and the server are within the same local network or protected by a common firewall (Kotula: abstract; ¶¶ [0036]; FIGS. 1-6).
With respect to claim 5, Kotula does not appear to explicitly teach the method of claim 1. wherein forming the processed hyperspectral image using the hyperspectral image data set includes: assembling the plurality of sub-images into a spectral hypercube; and processing the spectral hypercube to generate the processed hyperspectral image.
Barnes, however, teaches the method of claim 1. wherein forming the processed hyperspectral image using the hyperspectral image data set includes: assembling the plurality of sub-images into a spectral hypercube; and processing the spectral hypercube to generate the processed hyperspectral image (Barnes: abstract; ¶¶ [0082] The system constructs a hyperspectral data cube using the planes obtained for each of the rows within an area. The cube includes a spectrum corresponding to each region. The spectra are stored within a three-dimensional volume, [0085] Logic operating in the image constructor constructs an image based on the selected portion of each spectrum. The image constructor combines the image with other information about the subject.; FIGS. 1-7C).
The motivation to include the teachings of Barnes with the teachings of Kotula is the same as that of claim 1.

Claim 20 is rejected as above.

With respect to claim 6 Kotula does not appear to explicitly teach the method of claim 1, further comprising: comparing the processed hyperspectral image to one or more hyperspectral signatures, the one or more hyperspectral signatures corresponding to one or more medical conditions; and identifying a likelihood, probability or identity of a medical condition associated with the patient corresponding to the processed hyperspectral image when the processed hyperspectral image is deemed similar to a hyperspectral signature in the one or more hyperspectral signatures.
Barnes, however, teaches the method of claim 1, further comprising: comparing the processed hyperspectral image to one or more hyperspectral signatures, the one or more hyperspectral signatures corresponding to one or more medical conditions; and identifying a likelihood, probability or identity of a medical condition associated with the patient corresponding to the processed hyperspectral image when the processed hyperspectral image is deemed similar to a hyperspectral signature in the one or more hyperspectral signatures (Barnes: abstract; ¶¶ [0010] “comparing information in the hyperspectral data cube to known spectral information about a medical condition”, [0011]-[0015]; FIGS. 1-7C).
The motivation to include the teachings of Barnes with the teachings of Kotula is the same as that of claim 1 above.
Claim 14 is rejected as above.
Claim 21 is rejected as above.

With respect to claim 7 Kotula does not appear to explicitly teach the method of claim 1, further comprising: comparing the hyperspectral image data set to one or more hyperspectral signatures, the one or more hyperspectral signatures corresponding to one or more medical conditions; and identifying a likelihood, probability or identity of a medical condition associated with the patient corresponding to the processed hyperspectral image when the processed hyperspectral image data set is similar to a hyperspectral signature in the one or more hyperspectral signatures.
Barnes, however, teaches the method of claim 1, further comprising: comparing the hyperspectral image data set to one or more hyperspectral signatures, the one or more hyperspectral signatures corresponding to one or more medical conditions; and identifying a likelihood, probability or identity of a medical condition associated with the patient corresponding to the processed hyperspectral image when the processed hyperspectral image data set is similar to a hyperspectral signature in the one or more hyperspectral signatures (Barnes: abstract; ¶¶ [0010] “comparing information in the hyperspectral data cube to known spectral information about a medical condition”, [0011]-[0015]; FIGS. 1-7C).
The motivation to include the teachings of Barnes with the teachings of Kotula is the same as that of claim 1 above.
Claim 15 is rejected as above.
Claim 22 is rejected as above.

With respect to claim 9, Kotula in view of Barnes does not teach wherein the unique patient identifier is generated by applying a function that cannot be reverse-engineered relating to patient identity.
Yokota teaches a one way function, such as a hash function, SHA-1 (Secure Hash Algorithm) for instance, may be performed on the individual specifying information S to generate a hash value of the same bit length as the encoded individual information D, and the generated hash value used as the encoded individual information D (Yokota paragraph 146).
One of ordinary skill in the art would have find it obvious to combine the teachings of Kotula in view of Barnes with Yokota with the motivation of protecting the privacy of the patients (Yokota paragraph 8).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotula in view of Barnes and Yokota. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 17 is rejected as above.
Claim 24 is rejected as above.

With respect to claim 10, Kotula in view of Barnes teaches the method of claim 9. Kotula in view of Barnes do not teach wherein the function cannot be reverse-engineered is an irreversible hash function.

One of ordinary skill in the art would have find it obvious to combine the teachings of Kotula in view of Barnes with Yokota with the motivation of protecting the privacy of the patients (Yokota paragraph 8).  Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kotula in view of Barnes and Yokota. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18 is rejected as above.
Claim 25 is rejected as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626